The judgment of the Supreme Court'was entered
Per Curiam.
We consider this case as authoritatively ruled by the judgment of this court in Black v. Tricker, 9 P. F. Smith 13. It was held in that case that under the Act of May 5th 1855, it is not necessary that there should be a decree that a wife is to be regarded as a feme sole trader to enable her to hold property under *474the circumstances mentioned in the act. The decree was provided for in order that creditors, purchasers and others may, with certainty and safety, transact business with a married woman. There was ample evidence-of desertion by the husband to justify the submission of the case to the jury.
Judgment affirmed.